Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 18-CM-386

                           NIJAE ODUMN, APPELLANT,

                                        v.

                           UNITED STATES, APPELLEE.

                         Appeal from the Superior Court
                           of the District of Columbia
                                (CMD-21732-17)

                     (Hon. Patricia A. Broderick, Trial Judge)

(Argued November 18, 2019                                  Decided May 27, 2020)

      Omar M. Bississo for appellant.

      Kristina L. Ament, Assistant United States Attorney, with whom Jessie K. Liu,
United States Attorney at the time the brief was filed, and Elizabeth Trosman and
Brian Ganjei, Assistant United States Attorneys, were on the brief, for appellee.

     Before BLACKBURNE-RIGSBY, Chief Judge, GLICKMAN, Associate Judge, and
STEADMAN, Senior Judge.

      BLACKBURNE-RIGSBY, Chief Judge: Appellant, Nijae Odumn, was convicted

of unlawful entry on property, D.C. Code § 22-3302 (2012 Repl.), when he was

arrested at an apartment complex, from which he had previously been banned by the

apartment complex owner. Appellant challenges the sufficiency of the evidence
                                          2

underlying that conviction, arguing that he was on the property at the invitation of a

tenant, his aunt, at the time of his arrest. On this issue of first impression, we hold

that a tenant’s guest may not be convicted of unlawful entry when that guest enters

the property at a tenant’s invitation for a lawful purpose and reasonably uses

common space for egress and ingress, regardless of the landlord’s intent to bar that

guest from the property. Because the evidence demonstrated that appellant entered

the apartment complex at the invitation of a tenant, his aunt, and was apprehended

in the common area while leaving the complex, and because the government

introduced no evidence that the path used by appellant was not a reasonable means

of egress from the property, the government failed to prove an essential element of

unlawful entry beyond a reasonable doubt, that he entered property “against the will

of the lawful occupant or of the person lawfully in charge thereof.” D.C. Code § 22-

3302(a)(1). Therefore, we reverse.



                                         I.



      The evidence at trial was largely undisputed. Konrad Olszak, an off-duty

Metropolitan Police Department detective working as a part-time security officer at

the Washington View Apartments, testified that on the evening of February 11,

2017, he issued a verbal barring notice to appellant barring him from the Washington
                                          3

View Apartments because he had been at the apartment complex “loitering nonstop,”

hanging around the building and not visiting anyone. On March 2, 2017, Detective

Olszak again encountered appellant on the property, and he reminded appellant that

he was barred. In the exchange, captured in body-worn camera footage that was

viewed by the trial court, appellant told Detective Olszak that he did not know he

was barred, and Detective Olszak responded, pursuant to the February 11 barring

notice, “[Y]ou’re barred.” 1



      Wanda Pratt, appellant’s aunt, testified that she moved into the Washington

View Apartments on December 9, 2017, and had several of her family members,

including appellant, assist her with moving; she did not know that appellant had

previously been told that he was barred. Ms. Pratt testified that she was authorized

to have guests at her apartment, and she never made any contrary agreement with

the property management. 2 That evening, appellant went to the Washington View

Apartments’ rental office to get Ms. Pratt’s keys and later helped unload her

belongings from a truck into her apartment. After unloading the truck, appellant



      1
        During the March 2 encounter, Detective Olszak was accompanied by an
on-duty MPD officer, not employed by the apartment complex, who was wearing a
body-worn camera.
      2
         Neither party sought to admit Ms. Pratt’s lease into evidence, and it is not a
part of the record on appeal.
                                           4

departed with his brother to walk home. Ms. Pratt testified to her understanding that,

on the “way . . . home[,] they were stopped by police officers.”



      Officer Felix Lina – another off-duty MPD officer working as part-time

security – testified that, on the evening of December 9, 2017, he was sitting in his

patrol car when he saw appellant walking in the Washington View Apartments’

parking lot. Officer Lina knew appellant from prior encounters and knew appellant

had been barred from the property. As Officer Lina drove his car out of the parking

lot in appellant’s direction, appellant noticed him, changed directions, and walked

the other way. Officer Lina stopped appellant, at which point appellant told Officer

Lina that his aunt had just moved into the property and that he was “helping her out.”

Officer Lina neither verified appellant’s statement nor ascertained whether his aunt

was indeed a tenant, but rather placed him under arrest for unlawful entry in violation

of the barring notice.



      The trial court found appellant guilty of unlawful entry. The parties argued,

and the trial judge agreed, that the only relevant question was whether appellant “had

a reasonable belief that he had reason to be there, permission to be there.” 3 The trial


      3
         Proof of a defendant’s reasonable, bona fide belief to enter property is an
affirmative defense to unlawful entry. See Ortberg v. United States, 81 A.3d 303,
308-09 (D.C. 2013).
                                           5

judge concluded that she did “not find that he does.” The trial court found that

appellant “showed a very guilty mind” when he immediately changed directions

upon observing Officer Lina. The court noted that appellant did not tell his aunt –

whose testimony it found credible – that he was barred, suggesting he was using her

move as an excuse to reenter the property. The trial court highlighted that when

apprehended, appellant was not walking toward his aunt’s house, carrying any

moving items, or near the building in which his aunt’s unit was located. This appeal

followed.



                                          II.



      The proper construction of a statute is a legal question that this court reviews

de novo. See Rahman v. United States, 208 A.3d 734, 738 (D.C. 2019). The first

step in statutory interpretation is to determine if the statute’s “language is plain and

admits of no more than one meaning.” Peoples Drug Strs., Inc. v. District of

Columbia, 470 A.2d 751, 753 (D.C. 1983) (en banc) (quoting Davis v. United States,

397 A.2d 951, 956 (D.C. 1979)). Even if the words of a statute have “superficial

clarity,” the court may look beyond plain meaning (1) where “a review of the

legislative history or an in-depth consideration of alternative constructions that could

be ascribed to statutory language . . . reveal[s] ambiguities that the court must
                                           6

resolve;” (2) where “the literal meaning of [the] statute . . . produces absurd results;”

(3) so that, “whenever possible, the words of the statute are . . . construed to avoid

obvious injustice;” or (4) in order “to effectuate the legislative purposes, as

determined by a reading of the legislative history or by an examination of the statute

as a whole.” Id. at 754 (internal citations and quotation marks omitted); see also

Dobyns v. United States, 30 A.3d 155, 159 (D.C. 2011) (same). In reading a statute,

we are mindful of the canon that no statute should “be construed as altering the

common law, farther than its words import,” a rule creating a rebuttable presumption

that the legislature has not intended “any innovation upon the common law which it

does not fairly express.” Monroe v. Foreman, 540 A.2d 736, 739 (D.C. 1988).



      We review the sufficiency of the evidence de novo. Nero v. United States, 73

A.3d 154, 157 (D.C. 2013). In a bench trial, we accept the trial court’s factual

findings unless they are “plainly wrong or without evidence to support them.”

Rahman, 208 A.3d at 738. We deem proof of guilt sufficient if, viewing the evidence

in the light most favorable to the government, “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Id. at 738-

39.
                                         7

                                        III.



      Because a lawful occupant of the Washington View Apartments – Wanda

Pratt, a tenant – invited appellant onto the premises, appellant argues that the

government failed to prove an essential element of unlawful entry: that he entered

the property against the will of the lawful occupant or of the person lawfully in

charge. This argument requires us to interpret the District’s unlawful entry statute,

which provides, in relevant part:


             Any person who, without lawful authority, shall enter, or
             attempt to enter, any private dwelling, building, or other
             property, or part of such dwelling, building, or other
             property, against the will of the lawful occupant or of the
             person lawfully in charge thereof, . . . shall be deemed
             guilty of a misdemeanor . . . .


D.C. Code § 22-3302(a)(1). Thus, the disjunctive language of the statute allows the

government to prove unlawful entry if entry is “against the will of the lawful

occupant or of the person lawfully in charge thereof.” Id. (emphasis added). See

also Ortberg, 81 A.3d at 307 (holding that one element of unlawful entry is that the

government must prove that the defendant’s entry was “against the will of owner or

lawful occupant” of the property (emphasis added)).
                                           8

Statutory Language



      While it is “settled law that there can be more than one ‘lawful occupant’ or

‘person lawfully in charge’ of a building or other premises,” Woll v. United States,

570 A.2d 819, 821 (D.C. 1990); id. at 821-22 (analyzing cases), this court has not

yet determined how to resolve a conflict that arises when a person enters property

consistent with the wishes of one owner or lawful occupant, but contrary to the

wishes of another owner or lawful occupant. See id. at 822 n.7 (declining to reach

“issue involving a disagreement over access to [a shared] corridor between two

tenants of the same building”). This case requires us to decide that question,

specifically in the context of a landlord-tenant relationship.



      The statute’s plain language could be read to permit a conviction for unlawful

entry in a situation in which one occupant or owner prohibits an individual from

entering property, despite that person being expressly invited onto the property by

another occupant or owner. Considering alternative constructions of the apparent

plain meaning of the statute, however, reveals ambiguities that the court must

resolve. See Peoples Drug Strs., 470 A.2d at 754. What happens when property is

controlled by both a lawful owner and a person lawfully in charge, e.g., a landlord

and tenant, who disagree over whether a third party may enter or remain on
                                          9

property? Or by two lawful owners? Or by two persons lawfully in charge, e.g.,

two tenants? Such a literal interpretation of the words of the statute would also lead

to an obvious injustice, whereby the statute grants a right to one individual with a

shared property interest that supersedes the right of another individual with an equal

(if not greater) interest in the property. Id.; see also Woll, 570 A.2d at 822 (noting

that “reasonableness is a factor in determining” whether “more than one person can

have the authority to order someone to leave either public or private premises”).

Because of this ambiguity, we turn to other interpretive tools to understand the

legislative intent.



Legislative History



       A review of the statute’s legislative history provides little clarity to this

disjunctive phrase. Originally enacted in 1901, the District’s unlawful entry statute

only criminalized entry into a “private dwelling against the will of the lawful

occupant.” An Act to Establish a Code of Law for the District of Columbia, ch. 854,

31 Stat. 1189, 1324 (1901). In 1935, Congress amended the statute to distinguish

between occupied and unoccupied dwellings because the law, in its then-current

form, provided no protection “against squatters in vacant houses.” S. Rep. No. 74-

8, at 2 (1935). As a result, the statute criminalized a person who entered a “private
                                         10

dwelling or building against the will of the lawful occupant thereof,” or “an

unoccupied private dwelling or building against the will or consent of the lawful

owner thereof.” Act of Mar. 4, 1935, Pub. L. No. 74-23, ch. 23, 49 Stat. 37 (1935)

(emphasis added). Thus, occupants had the right to bar entry to occupied private

dwellings, while owners only had the right to bar entry to unoccupied private

dwellings.



      In 1952, Congress again amended the statute, this time broadening the statute

to include both public property and property other than dwellings and buildings.

See generally H.R. Rep. No. 1758 (1952). In so doing, it altered the relevant

language to its current form:


             Any person who, without lawful authority, shall enter, or
             attempt to enter, any public or private dwelling, building
             or other property, or part of such dwelling, building or
             other property, against the will of the lawful occupant or
             of the person lawfully in charge thereof, or being therein
             or thereon, without lawful authority to remain therein or
             thereon shall refuse to quit the same on the demand of the
             lawful occupant, or of the person lawfully in charge
             thereof, shall be deemed guilty of a misdemeanor . . . .


Act of July 17, 1952, Pub. L. No. 82-588, ch. 941, § 1, 66 Stat. 766 (1952) (emphasis

added).   In this amendment, Congress added protections for public property,

ensuring protections for property owned by the United States and the District of
                                         11

Columbia. H.R. Rep. No. 1758, at 1. It also broadened the scope of the statute to

property “other than dwellings and buildings,” including “open areas such as yards,

gardens, and automobile parking lots.” Id. at 2. However, the legislative history is

silent as to the reason why Congress changed the structure of the statute’s language

to create the disjunctive association between lawful occupant and person lawfully in

charge. One reason may be that Congress decided to rid the statute of its distinction

between occupied and unoccupied buildings. The other may have been as a result

of efforts to simplify the statute and make stylistic changes: the 1952 version,

despite adding protections, is thirty words shorter in relevant part than the 1935

version. Neither of these possible explanations, however, clarify the rights between

occupants and owners.



      While the Council of the District of Columbia has amended the statute

multiple times since then, it has not changed the relevant language. 4 Thus, from this

legislative history, we cannot discern any legislative intent regarding the shared

authority – between a “lawful occupant” and a “person lawfully in charge” of


      4
         See Omnibus Public Safety Amendment Act of 2006, D.C. Law 16-306,
§ 219, 53 DCR 8610 (Apr 24, 2007) (adding language concerning vacant buildings);
Omnibus Public Safety and Justice Amendment Act of 2009, D.C. Law 18-88, § 215,
56 DCR 7413 (Dec. 10, 2009) (adding stylistic changes, changing penalty, defining
“private dwelling,” and creating subsection (b) concerning public buildings);
Criminal Fine Proportionality Amendment Act of 2012, D.C. Law 19-317, § 201(h),
60 DCR 2064 (June 11, 2013) (changing penalty).
                                           12

property – to invite or prohibit the entry of another individual under § 22-3302(a)(1).

Importantly, we cannot, from this legislative history, discern an express or implied

legislative intent to permit a landlord to bar a tenant’s guest.



Common Law Principles



      Mindful that the legislature does not change the common law unless it fairly

expresses such intent to do so, see Monroe, 540 A.2d at 739, we review the common

law and general principles of the landlord-tenant relationship – the circumstances

relevant here – to determine the scope of the statute.



      At common law, the “essence of the landlord-tenant relationship was the

delivery by the landlord to the tenant of the possessory rights to the leased property

for the term of the lease,” i.e., a property transaction conveying an interest in land.

Sobelsohn v. Am. Rental Mgmt. Co., 926 A.2d 713, 715 (D.C. 2007); see also

Greenpeace, Inc. v. Dow Chem. Co., 97 A.3d 1053, 1060 n.8 (D.C. 2014) (“[I]t is

well settled that a tenant, while not a property owner, [is] a purchaser of an estate

and entitled to exclusive legal possession of the leased property.” (internal quotation

marks omitted)). Thus, “[p]roperty law regards a lease as equivalent to a sale of the

premises for the term of the lease, making the tenant both owner and occupier
                                           13

during the lease.” 49 Am. Jur. 2d Landlord and Tenant § 390 (2020); see also

Young v. District of Columbia, 752 A.2d 138, 144 (D.C. 2000) (“[A] tenant is a

purchaser of an estate, entitled to exclusive legal possession . . . .” (quoting Beall v.

Everson, 34 A.2d 41, 41 (D.C. 1943)).



      Given a tenant’s exclusive right to property during a leasehold, a landlord

“has no right to prevent or prohibit persons from coming on the leased property at

the invitation of the tenant.” 49 Am. Jur. 2d Landlord and Tenant § 393. In the

absence of the parties’ agreement to the contrary, the tenant has the right to invite

people onto the premises for any lawful purpose, and a landlord may not prevent

such individuals from entering and exiting the property through its common area.

Id.; see also 6 A.L.R. 465 (1920) (“[E]ach tenant [in a property controlled by a

landlord] has the right to . . . have third persons who come upon the premises at the

express or implied invitation of a tenant, and the landlord is not justified in

unreasonably restricting the right of such third person to come upon the premises.”).

Moreover, a tenant’s guests have the same right as the tenant to use a building’s

common space during reasonable times and in a reasonable manner.                     See

Restatement (Second) of Torts § 189 (Am. Law. Inst. 1965).
                                          14

      In Greenpeace, Inc. v. Dow Chemical Co., this court recognized a tenant’s

right to use the common space for ingress to and egress from the leased premises,

though it rejected the tenant’s claim for civil trespass as it related to a non-invited

third party’s access to that area. 97 A.3d at 1060-61. In that case, we looked

approvingly to and agreed with Aberdeen Apartments v. Cary Campbell Realty

Alliance, Inc., 820 N.E.2d 158 (Ind. Ct. App. 2005), in which the Court of Appeals

of Indiana held that a tenant “must have the right to permit visitors to pass through

the common areas in order to enter” the tenant’s unit, even though a landlord retains

the exclusive possessory interest in the common area. Greenpeace, 97 A.3d at 1061

(quoting Aberdeen Apartments, 820 N.E.2d at 165-66).



      The landlord’s only obligation to the tenant at common law was under the

“covenant of quiet enjoyment,” which assured that the tenant’s “possessory interest

would not be invaded by the landlord or by anyone with rights superior to those of

the landlord.” Sobelsohn, 926 A.2d at 715; see also Hyde v. Brandler, 118 A.2d

398, 399-400 (D.C. 1955) (noting that the covenant of quiet enjoyment “goes only

to the possession, not to the title” of leased premises). A tenant’s right to quiet

enjoyment means that the tenant “has possession of the property and is free to come

and go from the property without the landlord’s interference.” 49 Am. Jur. 2d

Landlord and Tenant § 469.        The covenant also requires that a landlord not
                                            15

“obstruct[], interfere[] with, or take[] away from the tenant in a substantial degree

the beneficial use of the leasehold.” 49 Am. Jur. 2d Landlord and Tenant § 473.

Moreover, a landlord must “not act in other ways that interfere unreasonably with

permissible uses of the leased premises.” Sobelsohn, 926 A.2d at 716; see also

Restatement (Second) of Prop.: Landlord Tenant § 6.1 (Am. Law Inst. 1977)

(“Except to the extent the parties to a lease validly agree otherwise, there is a breach

of the landlord’s obligations if, during [the tenancy], the landlord . . . interferes with

a permissible use of the leased property and the tenant has not consented to the

conduct.”); 49 Am. Jur. 2d Landlord and Tenant § 399 (“In the absence of an

express restriction, . . . the tenant generally has the right to use the premises for any

lawful purpose for which they are adapted.”). 5


      5
         We also acknowledge that, at least in certain circumstances, “a landlord has
a duty to use reasonable care to keep safe those common areas of the building
retained under his control.” Graham v. M & J Corp., 424 A.2d 103, 105 (D.C. 1980);
see also Kline v. 1500 Mass. Ave. Apartment Corp., 439 F.2d 477, 482 (D.C. Cir.
1970) (“[W]e place the duty of taking protective measures guarding the entire
premises and the areas peculiarly under the landlord’s control against the
perpetration of criminal acts upon the landlord, the party to the lease contract who
has the effective capacity to perform those necessary acts.”). Thus, a landlord may
have the right to exclude certain persons who may foreseeably engage in criminal
acts or cause injury to tenants and their guests. See Graham, 424 A.2d at 105
(recognizing foreseeability as the “key element in establishing the landlord’s duty”);
Restatement (Second) of Torts § 189 cmt. c (“The privilege [of a tenant’s guest to
use common space] is . . . subject to the right of the landlord to make reasonable
regulations concerning entry upon or use of the portions of the premises retained
within his control, for the protection of the premises themselves or of other
tenants.”). We leave the precise scope of this duty for another day. Cf. Winston v.
                                          16

      Courts have adhered to these common law principles, finding that a tenant’s

guest may not be criminally prosecuted for unlawful entry when invited onto

property by a tenant, despite being barred from that property by a landlord. See

State v. Schneider, 265 P.3d 36, 38 (Or. Ct. App. 2011) (“Under the common law,

landlords cannot prevent a tenant’s guest from entering an apartment complex’s

common areas.”); Commonwealth v. Nelson, 909 N.E.2d 42, 45 (Mass. App. Ct.

2009) (“If a person passes through the halls of a residential apartment building at

the legitimate invitation of a tenant, he cannot be convicted of criminal trespass.”);

City of Bremerton v. Widell, 51 P.3d 733, 738 (Wash. 2002) (en banc) (recognizing

the common-law rule that a landlord may not prevent tenant’s guest from entering

the tenant’s premises by passing through the common areas, but that a guest may

exceed the invitation by wandering to areas distant from the tenant’s apartment);

State v. Dixon, 725 A.2d 920, 922 (Vt. 1999) (“The common law is clear that the

landlord may not prevent invitees or licensees of the tenant from entering the

tenant’s premises by passing through the common area. Moreover, the law is clear


United States, 106 A.3d 1087, 1090-91 (D.C. 2015) (citing 14 DCMR § 9600.5
(2020) and noting that regulations applicable to the District’s public housing require
the District of Columbia Housing Authority (DCHA) to permit entry to a resident’s
guest and only authorize DCHA to bar such guest if he or she “engages in any
activity that threatens the health, safety or right to peaceful enjoyment of the
premises by other residents or DCHA employees or violates DCHA policy”). Our
holding here recognizes only a tenant’s right to invite guests to enter premises for a
lawful purpose and to allow that guest to use the common areas necessary for ingress
and egress from the tenant’s unit.
                                           17

that an invitee or licensee who does so, even after a specific prohibition by the

landlord, is not a trespasser and does not violate a criminal trespass statute.”); Arbee

v. Collins, 463 S.E.2d 922, 925 (Ga. Ct. App. 1995) (“The tenant’s invitation to a

third party . . . carries with it the same rights enjoyed by the tenant to common areas

in a multi-dwelling apartment complex to the extent the use of such common areas

is connected to the purpose of the invitation.”); L.D.L. v. State, 569 So.2d 1310,

1312 (Fla. Dist. Ct. App. 1990) (“A landlord generally does not have the right to

deny entry to persons a tenant has invited to come onto his property.”).



      We acknowledge that the landlord-tenant relationship has evolved from these

traditional, common law principles to leases. See Sobelsohn, 926 A.2d at 715

(discussing Javins v. First Nat’l Realty Corp., 1428 F.2d 1071 (D.C. Cir. 1970)).

However, we are not tasked here with interpreting the respective parties’ agreement

concerning the invitation of third parties, and therefore stop short of recognizing

any contractual limitation therefrom.



      From the common law, we can distill the following general principles. First,

tenancy grants a tenant exclusive possessory rights to the leased property for the

term of a lease. Second, a landlord may not prohibit a tenant from inviting a third

party onto the tenant’s property for any lawful purpose. Third, a landlord may not
                                         18

prohibit a tenant, and his or her guests, from reasonably using the common space

for entry or exit. Fourth, a landlord must not unreasonably interfere with the

tenant’s permissible uses of the leased premises.



      We therefore conclude that, for purposes of the unlawful entry statute, a

person does not enter or remain on property “against the will of the lawful occupant

or of the personal lawfully in charge thereof” when the person is invited onto the

property by a tenant for a lawful purpose and reasonably uses the property’s

common space for entry and exit. D.C. Code § 22-3302(a)(1). Stated another way,

a landlord may not prohibit a tenant from inviting a third party onto leased premises

for a lawful purpose, nor may the landlord prohibit such third party from entering

or exiting the property through the property’s common space.



      Our holding here does not encompass all situations involving shared property

rights. We also recognize that, in certain circumstances, “a person may be lawfully

in charge even though there are other persons who could, if they chose to do so,

countermand or override his authority.” Whittlesey v. United States, 221 A.2d 86,

91 (D.C. 1966). Additionally, we express no opinion about the rights of one tenant

to prohibit another tenant’s guest from accessing certain common space. See, e.g.,

Greenpeace, 97 A.3d at 1060-61; Penny v. United States, 694 A.2d 872, 875 (D.C.
                                          19

1997) (noting that the court’s holding in Woll, that a tenant can prohibit others from

accessing the corridor immediately outsider her door, “does not necessarily mean

that any tenant of an apartment in a multi-unit building has authority to exclude

other persons from a common area in another part of the building”). Each of these

scenarios pose distinct challenges that are not present in these facts and therefore

do not require us to opine further.



                                         IV.



      Applying our holding to the facts of this case, we find that the government

failed to prove beyond a reasonable doubt that appellant entered the premises against

the wishes of a lawful occupant or owner of the Washington View Apartments. Ms.

Pratt – whose testimony the trial court credited – testified that she moved into the

apartment complex on December 9, 2017, and made no agreement with the landlord

that limited her right to invite guests onto the property. That evening, she invited

appellant onto the property to assist with her move; once completed, she testified

that appellant and his brother “walked from [her] building to the[ir] house,” and, on

the “way to the[ir] home,” “were stopped by police officers.” Officer Lina, who

confirmed this account from appellant, did not verify appellant’s statement and had

no knowledge of whether appellant’s aunt was a tenant. See Bean v. United States,
                                         20

709 A.2d 85, 86-87 (D.C. 1998) (finding insufficient evidence to prove unlawful

entry when the record did not demonstrate that officer asked appellant his purpose

for being at the property, when the government had burden to prove that he was “not

on the premises for a legitimate reason, e.g., to visit a resident”). None of the

evidence credited by the trial court – that when appellant was apprehended, he was

not walking toward his aunt’s house, carrying any moving items, or near the building

in which his aunt’s unit was located – undermine the scope of Ms. Pratt’s invitation

to appellant or undermine her credited testimony that appellant finished assisting her

and was on his way home when stopped by police officers. 6



      Specifically, the government introduced no evidence to prove that appellant

was either not exiting the property or using a reasonable means of egress when

Officer Lina apprehended him. As we stated earlier, a tenant’s guest has the right to

reasonably use common areas for entry and exit. Although the trial court found that

the testimony “about where [appellant] was actually seen” when apprehended did

not show “that he was coming from her house at that time,” it also credited evidence

concerning appellant’s route and destination, i.e., Ms. Pratt’s testimony that



      6
         The trial court decided appellant’s conviction on appellant’s reasonable,
bona fide belief, a defense to unlawful entry. See supra note 3. That analysis did
not consider the element on which this case turns, whether appellant entered the
property against the will of the lawful occupant or person lawfully in charge.
                                          21

appellant was apprehended on his way home. Regardless, the government has not

proven that the location where Officer Lina apprehended appellant was not along a

route that was a reasonable means of egress from the Washington View Apartments.

The government offered no proof to rebut the aunt's testimony that appellant

was reasonably exiting the property when apprehended, and thus failed to prove an

element of unlawful entry.



      In short, the evidence demonstrates that appellant entered the Washington

View Apartments at the invitation of his aunt, and that he was apprehended after

visiting his aunt to help her move into her apartment and while walking home from

her apartment unit. Further, no evidence refuted Ms. Pratt’s testimony that she had

not agreed to limit her ability to invite guests onto the property for lawful purposes.

Thus, the government failed to prove the appellant entered the property against the

will of a lawful occupant or owner. Because the government failed to prove an

element of the offense of unlawful entry, there was insufficient evidence to convict

appellant. See Schneider, 265 P.3d at 38-39 (reversing conviction for criminal

trespass when “state did not introduce evidence that the lease agreement limited [the

tenant’s] authority to invite guests” and the state failed to establish that the

defendant-guest, who was on the premises conducting “an activity within the scope

of his invitation” by the tenant, was “was not lawfully on the premises”).
                                 22

                                 V.



For the abovementioned reasons, appellant’s conviction is reversed.



                                                      So ordered.